Citation Nr: 0602508	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  97-28 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968, including a tour of duty in Vietnam.   

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 RO decision, which denied the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy, claimed as due to Agent Orange 
exposure.  

In October 1998, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that the veteran's peripheral 
neuropathy was first clinically manifest many years after his 
discharge from active service in July 1968; there is no 
competent evidence showing that he currently has peripheral 
neuropathy that is related to disease or injury, including 
exposure to herbicides (Agent Orange), in active service.


CONCLUSION OF LAW

Peripheral neuropathy was not due to disease or injury that 
was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service or be due to any 
herbicide (Agent Orange) exposure therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO decision in April 1994, which was prior to 
the enactment of the VCAA.  At any rate, as explained herein 
below, the VCAA notice complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  The Board 
finds that the timing of the VCAA notice is not prejudicial 
to the veteran because it was sent prior to the transfer of 
the case to the Board for appellate consideration in December 
2005, and the veteran was offered ample opportunity to 
present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate this claim.  

In the VCAA notice sent to the veteran in January 2002 and 
March 2005, the RO advised the veteran of what was required 
to prevail on his claim for service connection, what 
specifically VA had done and would do to assist in the claim, 
and what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal government facilities such as VA, if properly 
identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  In the January 2002 letter, 
the RO also requested the veteran to present any additional 
evidence or argument in his possession that was in support of 
his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in April 1994 setting forth the general 
requirements of applicable law pertaining to a claim for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claim.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claim was denied and the evidence it had considered 
in denying the claim.  The general advisements were 
reiterated in the statement of the case issued in August 1997 
and the supplemental statements of the case issued in June 
2005 and August 2005.  The June 2005 supplemental statement 
of the case also contained the regulations promulgated in 
light of the VCAA and the United States Code cites relevant 
to the VCAA.  Further, the statement of the case and 
supplemental statements of the case provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  As such, 
through the rating decision, statement of the case, and 
supplemental statements of the case, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notices, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
service connection claim and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The RO has obtained the veteran's 
service medical records, as well as VA inpatient and 
outpatient treatment records.  The RO has obtained a copy of 
a Social Security Administration decision awarding disability 
benefits, to include the VA and private medical records 
underpinning the decision.  He has not identified any other 
private medical treatment records for the RO to obtain on his 
behalf.  The RO has also attempted with great effort to 
obtain the medical records underpinning a March 1990 decision 
of a special master for appeals in the matter of the Agent 
Orange Administration, United States District Court, whereby 
the veteran was awarded entitlement to disability payments 
under the Agent Orange Veteran Payment Program.  As reported 
by a contact at the National Archives and Records 
Administration in August 2005, an extensive search for those 
records was unsuccessful.  Further, the veteran was afforded 
the opportunity to testify at a personal hearing, but he 
declined.  He has not identified any additionally available 
evidence for consideration in his appeal.  

Additionally, the Board notes that VA did not conduct medical 
inquiry in the form of a VA compensation examination in an 
effort to substantiate the veteran's claim, and that further 
development in this respect is not required because any 
opinion obtained would be speculative for the reasons that 
follow.  38 U.S.C.A.§ 5103A (d).  First, there is no record 
of peripheral neuropathy or neurological complaints relative 
to the extremities (e.g., numbness, paresthesias, weakness) 
during service, and the extremities were evaluated as normal 
at the time of the separation physical examination.  Second, 
the veteran has not furnished any competent evidence of 
persistent or recurrent symptoms of peripheral neuropathy for 
many years following his discharge from service.  Third, 
there is no competent medical evidence that the veteran's 
current peripheral neuropathy may be associated with service, 
to include exposure to Agent Orange therein.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran.  In the 
judgment of the Board, an opinion from a physician relating 
the onset of current peripheral neuropathy to service, to 
include Agent Orange exposure therein, based on the current 
record would be purely speculative and have no persuasive 
value.  It is pertinent to note in this regard that the VA 
Secretary, under the authority of the Agent Orange Act of 
1991, Pub. L. No. 102-4, 105 Stat.11, has determined, based 
on reports from the National Academy of Sciences and other 
medical and scientific studies, that the Agent Orange 
presumption does not apply to chronic peripheral neuropathy 
(as opposed to acute and subacute peripheral neuropathy, 
which the veteran in this case does not have).  Based on 
medical and scientific studies, the VA Secretary has 
concluded that credible evidence against an association 
between chronic peripheral neuropathy and herbicide exposure 
outweighs the credible evidence for such an association, and 
that a positive association does not exist.  A summary of the 
medical and scientific evidence considered by the National 
Academy of Sciences and the VA Secretary is set forth at 64 
Fed.Reg. 59232 (1999).  Moreover, the medical evidence as a 
whole in the veteran's case does not make for a reasonable 
possibility that his chronic peripheral neuropathy, which was 
first manifest many years after service, is due to presumed 
Agent Orange exposure in service.

Thus, the Board finds that the evidence of record is 
sufficient to decide the veteran's claim.  A physician's 
conclusion that the veteran's claimed disability is 
etiologically related to Agent Orange exposure in service 
would be purely speculative in light of the lack of service 
medical evidence of peripheral neuropathy (or any evidence in 
the years immediately following service) and the lack of 
credible evidence from medical and scientific studies of an 
association between chronic peripheral neuropathy and 
herbicide exposure.  Such an opinion would inherently lack 
probative value as medical evidence of a nexus between 
service and a current medical disability.

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his service connection claim.  The Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the Board's judgment, further delay 
of this case to obtain an examination and/or etiological 
opinion would be pointless because, as discussed herein 
above, the status of the record as it now stands does not 
show a "reasonable possibility" that such assistance would 
aid the veteran's claim.  38 U.S.C.A. § 5103A.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of Claim of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as organic diseases of the nervous system, if 
manifest to a compensable degree within one year following 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  Whenever VA's Secretary determines, on the 
basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of a 
disease in humans, the Secretary shall prescribe regulations 
providing that a presumption of service connection is 
warranted for that disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year after the last date on which the veteran was 
exposed to an herbicide agent during active service.  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt 
v. West, 12 Vet. App. 164 (1999).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

After a careful review of the record, the Board finds that, 
although the veteran is presumed to have been exposed to 
Agent Orange given the nature of his service, there is no 
evidence of a diagnosis of any of the conditions subject to 
presumptive service connection based on such herbicide 
exposure.  

The veteran served on active duty from October 1966 to July 
1968, during which he served a tour of duty in Vietnam.  
Service medical records show no complaints, clinical 
findings, or diagnosis of peripheral neuropathy.  In 1983, 
many years after separation from service, and subsequent to a 
fall from a ladder wherein he sustained injuries to his left 
knee and ankle, he was initially diagnosed as having 
peripheral neuropathy of both lower extremities associated 
with bilateral foot drop.  The etiology of the condition was 
"undetermined" at that time.  In any case, his condition 
does not meet the definition of "acute and subacute 
peripheral neuropathy" under the presumptive regulations 
because there is no evidence that his condition appeared 
within weeks or months of exposure to an herbicide agent and 
resolved within two years of the date of onset.  38 C.F.R. 
§ 3.309(e).  Therefore, the Agent Orange presumption for 
service incurrence is not applicable in the instant case.  It 
is also noted that the claimed condition is not shown to have 
manifested within the year after active service (i.e., by 
July 1969); therefore, service connection on a presumptive 
basis under 38 C.F.R. § 38 C.F.R. § 3.309(a) is not 
warranted.  

Although the veteran does not have a disease subject to 
presumptive service connection based on Agent Orange 
exposure, as previously noted, service connection might be 
established alternatively by satisfactory proof of direct 
service connection.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, after a thorough review of the 
record, the Board finds that there is no competent evidence 
that the veteran's current peripheral neuropathy is related 
to service including presumed exposure to a herbicide in the 
Republic of Vietnam.  

For example, while the veteran's peripheral neuropathy of the 
lower extremities was "severe" at the time of a VA 
electrodiagnostic study in August 1983, the condition was not 
attributed to the veteran's period of service or some 
incident therein.  On a VA Agent Orange examination in 
September 1983 (some records appear to indicate 1987), the 
veteran reported that since 1968 he had had weakness in his 
legs, which had slowly and progressively become worse to the 
point that he suffered foot drop.  The veteran also reported 
during an October 1983 VA consultation in the psychology 
service, that he had experienced weakness in his legs, 
including some difficulty balancing, as far back as his 
military basic training.  However, records contemporaneous 
with service do not substantiate this.  In an October 1983 
medical evaluation for Social Security Administration 
purposes, the veteran was found to have severe peripheral 
neuropathy involving both lower extremities, associated with 
a cerebellar outflow tremor.  The physician suspected a 
degenerative disease of the spinocerebellar type, but did not 
articulate what the etiology for the condition was.  On a VA 
examination in December 1983, it was indicated that the 
veteran had knee pain in service, and that he used to fall 
frequently prior to his fall from a ladder in July 1983.  
While the service medical records do show complaints of knee 
pain in service, the diagnosis at that time was that of 
ligamentous strain.  As to the report of falls prior to July 
1983, such may well be credible; however, there is no 
evidence in service or shortly thereafter regarding falls or 
a neurological condition.  On a VA hospital summary in 
October 1984, the diagnosis was idiopathic peripheral 
neuropathy.  In a February 1997 medical evaluation for Social 
Security Administration purposes, the veteran was diagnosed 
with peripheral neuropathy and upper extremity tremor.  The 
physician noted the veteran's history of exposure to Agent 
Orange but stated that the cause for his neuropathy was 
unclear.  In subsequent VA outpatient treatment records, the 
veteran reported that his exposure to Agent Orange caused or 
contributed to his foot drop.  As has been shown, there is no 
medical evidence to substantiate his allegation.  

The Board recognizes the veteran's sincere belief that he had 
developed peripheral neuropathy as a result of Agent Orange 
exposure, but he is not a physician, and he is not qualified 
to express a medical opinion as to such a relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has furnished copies of a March 1990 award of disability 
benefits he received pursuant to the Agent Orange Veteran 
Payment Program, in support of his claim.  Unfortunately, the 
medical records upon which the award was based are not 
available.  Nonetheless, from a reading of that decision, the 
veteran was awarded payments based on total disability and an 
inability to work not predominantly the result of accidental 
or traumatic injury.  There does not appear to be any 
requirement of a medical relationship between the veteran's 
disability (which was not identified in the award letter) and 
Agent Orange exposure.  

In sum, as there is no evidence of a current disability that 
can be related to service to include Agent Orange exposure 
therein, service connection for the veteran's peripheral 
neuropathy is not warranted.  

As noted in Section I herein above, on the basis of reports 
of the National Academy of Sciences, and all other sound 
medical and scientific information and analysis available to 
the VA Secretary, the Secretary has specifically determined 
that only acute and subacute peripheral neuropathy (not 
chronic peripheral neuropathy, as is the veteran's condition) 
is associated with herbicide exposure.  The Agent Orange Act 
of 1991 mandates that whenever the Secretary determines, 
based on "sound medical and scientific evidence, that a 
positive association exists between exposure of humans to an 
herbicide agent used in support of U.S. and allied military 
operations in Vietnam during the Vietnam era and a disease, 
the Secretary will publish regulations establishing a 
presumptive service connection for that disease."  68 Fed. 
Reg. 27,630 (May 20, 2003).  In light of the above, the 
presumption of service connection for diseases associated 
with herbicide exposure in service is not applicable in this 
case.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  
The Board finds such evidence persuasive in demonstrating 
that there is no relationship between Agent Orange and 
chronic peripheral neuropathy, even when service connection 
is claimed without reliance on the Agent Orange presumption.

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's peripheral neuropathy became 
manifest years after his service and has not been medically 
linked to service, including Agent Orange exposure.  As the 
preponderance of the evidence is against the claim of service 
connection, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy, claimed as due 
to exposure to Agent Orange, is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


